Citation Nr: 1429017	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-12 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for total left knee arthroplasty.  

2.  Entitlement to a rating in excess of 20 percent for right knee degenerative changes with limitation of motion.  

3.  The propriety of the reduction from 20 percent to 10 percent disabling for cervical spine degenerative joint disease (DJD) and degenerative disc disease (DDD).

4.  Entitlement to a rating in excess of 10 percent for cervical spine DJD and DDD, since January 31, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1985.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2011, the Board remanded the claims for additional evidentiary development to include contemporaneous medical examination.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  During the pendency of this appeal, left total knee replacement residuals have not been manifested by objective, severe painful motion or weakness in the affected extremity; unfavorable ankylosis with flexion between 10 and 20 degrees or worse; nonunion of the tibia and fibula requiring a brace, or any objective lateral instability or recurrent subluxation.  

2.  For the entire increased rating period, the service-connected right knee degenerative changes with limitation of motion most closely approximate a manifestation of arthritis and cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  

3.  In a February 2007 rating decision, the RO reduced the Veteran's disability rating for his cervical spine disability from 20 percent to 10 percent effective from January 31, 2007; his combined disability rating of 100 percent remained unchanged.  

4.  At the time of the reduction, a 20 percent rating for the Veteran's service-connected cervical spine disability had been in effect less than five years.  

5.  The reduction for the Veteran's cervical spine disability was based on reexamination as well as treatment records that showed material and sustained improvement regarding the range of motion (ROM) of the Veteran's cervical spine.  

6.  Since January 31, 2007, the preponderance of the most competent, credible, and probative evidence does not reflect that the Veteran experiences neurological impairment, to include radiculopathy in the bilateral upper extremities, as a result of his service-connected cervical spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 percent for left total knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Code (DC) 5055 (2013).  

2.  The criteria for an increased disability rating in excess of 20 percent for degenerative changes with limitation of motion of the right knee have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, DCs 5010, 5257-5261 (2013).  

3.  The reduction in the rating for a cervical spine disability from 20 to 10 percent disabling, effective from January 31, 2007, was proper.  38 U.S.C.A. § 5112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.343, 3.344(c), 4.71a, DCs 5010, 5237 (2007) (2013).  

4.  The criteria for a rating in excess of 10 percent for service-connected cervical spine DJD and DDD since January 31, 2007, are not met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5237, 5242, 5243 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include correspondence dated in January 2007, September 2008, January 2009, and October 2011), specifically notified him of the substance of the VCAA, including the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in several of the VCAA letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded VA medical examinations in January 2007 and November 2011 which, as detailed below, included opinions that addressed the severity of the Veteran's knee and cervical spine disorders.  The examiner's opinions were based upon review of the claims file and examination of the Veteran.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2013).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Knees

Traumatic arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent disability rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  DC 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion is noncompensable under the appropriate DCs, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.  

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a, DC 5260.   

Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.  

DC 5262 provides a 40 percent rating for nonunion of the tibia and fibula, with loose motion, requiring a brace.  A 30 percent rating is provided for malunion of the tibia and fibula with marked knee or ankle disability.  38 C.F.R. § 4.71a, DC 5262.  

DC 5055 provides criteria for evaluating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to DCs 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent evaluation is warranted if the ankylosis is in flexion between 10 and 20 degrees.  A 50 percent evaluation is warranted if the ankylosis is in flexion between 20 and 45 degrees.  A 60 percent evaluation is warranted where there is ankylosis of the knee, in an extremely unfavorable position, in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, DC 5256.  

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  

Under DC 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5258.  

The removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic.  38 C.F.R. § 4.71a, DC 5259.  

Under DC 5263, a genu recurvatum, an acquired, traumatic deformity with demonstrated weakness and insecurity in weight bearing, warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, DC 5263.  

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.  

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one DC is duplicative of or overlapping with the symptomatology justifying an evaluation under another DC.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under DCs 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98 (August 1998).  Moreover, the General Counsel has also held that separate ratings may be assigned for disability of the same joint under DCs 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September 2004).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45 (2013).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.  quoting 38 C.F.R. § 4.40 (2013).  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2013).  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Total Left Knee Arthroplasty

Background

Service connection for a left knee disorder has been in effect for many years.  Initially, the condition was classified as residuals of multiple left knee surgeries, but after left knee replacement surgery in 2006, the disability was reclassified as it is today.  Following a period when the Veteran was awarded a temporary total rating (TTR) for a period of convalescence and then a schedular 100 percent under DC 5055, a 30 percent rating was assigned in a January 2006 rating decision, effective March 1, 2007.  This appeal ensued following a February 2007 rating decision which confirmed and continued the 30 percent rating.  

As noted earlier, the claim was remanded by the Board in October 2011 for a contemporaneous examination.  The Veteran's last evaluation of the left knee had been upon VA examination in January 2007 which resulted in the 30 percent rating as noted above.  Specifically, it is noted that when examined by VA in January 2007, the Veteran reported there was constant swelling in the left knee, as well as weakness and stiffness.  Examination showed moderate swelling and moderate tenderness to palpation along the joint line.  Painful clicks were noticed a few times during the exam.  The Veteran's left knee surgery scar was well healed.  Collateral ligaments were intact and drawer tests were negative.  ROM of the left knee showed active flexion to 110 degrees out of 140, with pain noted at 90 degrees.  Extension was limited to 20 degrees, with full extension being to 0 degrees.  

Subsequently dated records include VA treatment report from April 2008.  The Veteran reported that in September 2006 he began having left medial knee pain over the previous medial meniscectomy scar.  He denied any symptoms of locking, catching, or instability of the knee and had no complaints of any hip or groin pain.  There was no instability with flexion and extension.  There was full extension and flexion to approximately 110 degrees.  The knee was stable anterior-posterior and varus and valgus stresses.  There was no pain to palpation with manipulation of his patellar component and he had adequate knee strength.  X-rays showed appropriate component positioning with no signs of loosening wear or malalignment. The assessment was of left medial knee pain.  

In December 2008, the Veteran's left knee complaints continued with reports of stiffness and pain on ambulation.  

Also of record is a statement from the Veteran's wife dated in 2009 wherein she indicated that there had been an increase in left knee pain.  She noted that the Veteran experienced pain whether he was standing or sitting.  There had also been some locking of the knee.  She said that he was in great pain which affected his ability to stand or sit for any length of time.  She submitted another statement in November 2011 wherein she noted his various problems, to include his worsening left knee pain.  The Veteran and his sister also submitted statements in support of his claim in November 2011.  His sister noted that that Veteran's knee problems affected his mobility, particularly on uneven ground.  

Additional VA records through 2011 show continued left knee complaints.  The Veteran underwent additional VA examination in November 2011.  The examiner reviewed the claims file.  ROM of the left knee showed flexion to 120 degrees out of 140.  Pain began at 120 degrees.  Extension was to 0 degrees, without evidence of pain.  Repetitive testing did not result in additional loss of motion.  The examiner indicated that the Veteran's knee disability was manifested as less motion than normal, incoordination, and tenderness to palpation.  Muscle strength was normal at 5/5.  Joint stability tests were all normal.  There was no history of recurrent patellar subluxation of dislocation.  It was noted that the Veteran had a history of a meniscectomy but had no current residuals.  

VA Virtual "eFolder" records dated through 2012 reflect treatment for various conditions, to include occasional mention of the left knee.  

Analysis

Throughout the rating period on appeal, the Veteran's left total knee replacement has been rated as 30 percent disabling under DC 5055.  Prior to the Veteran's total knee replacement in 2006, his left knee was rated as 20 percent disabling.  

Upon review of the lay and medical evidence, the Board finds that the impairment of the left total knee replacement does not warrant more than the currently assigned rating of 30 percent rating under DC 5055.  Although the Veteran has reported severe pain in his left knee during this rating period, the evidence does not show objective findings of severe pain on testing and muscle strength testing has been normal.  To this point, the November 2011 VA examination showed normal muscle strength and ROM of the left knee was 0-120 degrees of flexion out of 140.  Pain began at 120 degrees.  Extension was to 0 degrees, without evidence of pain.  Repetitive testing did not result in additional loss of motion.  The examiner indicated that the Veteran's knee disability was manifested as less motion than normal, incoordination, and tenderness to palpation.  Muscle strength was normal at 5/5.  Joint stability tests were all normal.  There was no history of recurrent patellar subluxation of dislocation.  It was noted that the Veteran had a history of a meniscectomy but had no current residuals.  

While the Board has considered the Veteran's subjective complaints, and acknowledges that he is competent to describe symptoms such as pain, the Board ultimately places more probative weight on the objective clinical findings of the VA examiner.  Accordingly, the Veteran's symptoms do not more nearly reflect severe painful motion or weakness in the affected extremity as is required for the next higher 60 percent evaluation under DC 5055.  

For ratings below 60 percent, DC 5055 states that residual weakness, pain or limitation of motion are to be rated by analogy to DCs 5256, 5261, or 5262.  
38 C.F.R. § 4.71a, DCs 5055 (2013).  

In this case, however, the evidence does not show that the Veteran's left knee is ankylosed.  In 2011, he demonstrated ROM from 0 to 120 degrees.  Accordingly, a rating in excess of 30 percent is not warranted under DC 5256.  38 C.F.R. § 4.71a, DC 5256 (2013).  

In addition, the evidence does not show that the Veteran experiences nonunion of the tibia and fibula with loose motion.  Stability tests were all normal, and there was history of recurrent patellar subluxation of dislocation.  Accordingly, a rating in excess of 30 percent is not warranted under DC 5262.  38 C.F.R. § 4.71a, DC 5262 (2013).  

As noted above, the evidence shows that the Veteran's left knee has normal extension to 0 degrees.  Accordingly, a rating in excess of 30 percent is not warranted under DC 5261, as extension has not been limited to 30 degrees at any time.  38 C.F.R. § 4.71a, DC 5261 (2013).  

Lastly, the evidence in this case shows that the 30 percent rating assigned appropriately compensates the Veteran to the extent that he does have functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.4; DeLuca.  The VA examination reports clearly reflect that the Veteran's ROM has been affected by some pain and weakness; however, he was still able to accomplish left knee ROM as noted above (i.e., flexion to 120 degrees and normal extension to 0 degrees).  Moreover, the Veteran's flexion and extension measurements of the left knee do not even meet the requirement for 0 percent ratings under DCs 5260 and DC 5261 (i.e., flexion limited to 60 degrees and extension limited to 5 degrees).  Thus, separately compensable disability ratings for limitation of flexion and extension are not warranted and it would not be more beneficial to the Veteran to rate his left knee disorder under DCs 5260 and DC 5261 (as opposed to DC 5055).  Limitation of flexion of the left knee to 120 degrees would warrant no more than 10 percent (based upon painful motion, 38 C.F.R. §§ 4.40, 4.45) and limitation of extension would be noncompensable, as it was shown to be full to 0 degrees.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261.  And to assign separate ratings under DC 5260, 5261, and/or DC 5257, in addition to DC 5055, would constitute pyramiding, as DC 5055 contemplates severe painful motion and weakness.  

In sum, the evidence preponderates against finding that, at any pertinent point during the appellate term at issue that symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination were so disabling to support assignment of a rating in excess of 30 percent from any applicable DC predicated on limitation of motion.  See DeLuca and Mitchell, supra. 

The Board acknowledges the Veteran's belief that his left knee warrants an increased rating.  The Board has considered the reported history of symptomatology regarding the left knee disability by the Veteran and his wife and sister and acknowledges that they are competent to report such symptoms because this requires only personal knowledge as it comes through one's senses.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, the Veteran and his wife and sister are not competent to identify a specific level of the disability on appeal according to the appropriate DC.  In this case, such competent evidence concerning the nature and extent of the service-connected left knee disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints and his wife's and sister's observations of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Veteran has not raised, and the evidence does not suggest that referral for an extraschedular evaluation is warranted.  The Veteran's symptoms are addressed by the rating criteria discussed above, and such a referral is appropriate where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for his left knee inadequate.  The Veteran's left knee disability is rated under DC 5055 in 38 C.F.R. § 4.71a, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's left knee disability is manifested by well-defined symptomatology.  For example, the left knee, status post replacement, is productive of flexion limited to 120 degrees; intermediate degrees of residual weakness, pain, or limitation of motion; and no instability.  These symptoms fit squarely within the rating criteria under DC 5055.  

Right Knee Degenerative Changes with 
Limitation of Motion

Background

Service connection for a right knee disorder was established upon rating decision in March 1991.  An initial temporary total rating was assigned based on surgery in August 1990, followed by a rating of 10 percent.  The 10 percent rating remained in effect until rating decision in August 1999 when an increased rating of 20 percent was granted, based on findings from an August 1999 VA exam which showed limitation of motion to include flexion limited to 90 degrees with extension to -7 degrees.  The Veteran reported right knee pain and effusion, but no locking or catching, or significant clicking.  X-rays revealed degenerative osteoarthritis of the knee compartments.  This appeal ensued following rating decision in 2007 which confirmed and continued the 20 percent rating.  

Thus, throughout the rating period on appeal, the Veteran's right knee degenerative changes with limitation of motion has been rated as 20 percent disabling pursuant to DCs 5261 (motion) and 5258 (frequent episodes of locking, pain, and effusion).  

Upon review of the lay and medical evidence, the Board finds that the impairment of the right knee degenerative changes with limitation of motion does not warrant more than the currently assigned rating of 20 percent under the applicable DCs.  

When examined by VA in January 2007, the Veteran reported constant pain and swelling in the right knee.  The pain was rated as a 5 out of 10 with flare-ups of pain to a 7 or an 8.  He also reported some locking.  The examiner noted that he walked with a limp favoring the right knee.  There was no history of subluxation.  Examination of the right knee showed mild swelling with tenderness to palpation along the joint line.  A painful click was noticed a few times during the evaluation.  Collateral ligaments were intact and drawer tests were negative.  Neurological testing was normal.  There was objective evidence of pain during the ROM testing.  After repeated use, there was no additional loss of ROM.  ROM of the right knee was active flexion to 120 degrees out of 140.  Extension was limited to 10 degrees with full at 0 degrees.   

In an April 2009 statement, the Veteran's wife reported bilateral knee pain, but she primarily devoted her statement to his left knee problems which have already been discussed in a separate claim.  Also of record are statements dated in November 2011 as provided by the Veteran, his wife, and his sister.  His wife noted his various problems, to include his worsening knee pain.  His sister noted that that Veteran's knee problems affected his mobility, particularly on uneven ground.  

Although the Veteran reported burning sensation pain in the right knee, as well as soreness, grinding, cracking, and effusion, at the time of the 2011 VA evaluation, right knee flexion was to 100 degrees out of 140.  Pain began at 100 degrees.  Extension was to 0 degrees without evidence of pain.  Repetitive testing did not result in additional loss of motion.  The examiner indicated that the knee was manifested by some limitation of motion, incoordination, and tenderness to palpation.  Muscle strength was normal at 5/5.  Joint stability tests were normal.  There was no history of recurrent patellar subluxation or dislocation.  While a history of a meniscectomy was noted, the examiner noted that there were no current residuals.  

VA Virtual "eFolder" records dated through 2012 reflect treatment for various conditions, with occasional mention of the right knee.  

Analysis

In this case, the Board finds that the Veteran's service-connected degenerative changes in the right knee with limitation of motion have been assigned the maximum schedular rating available under DCs 5010-5258.  38 C.F.R. § 4.71a (2013).  Therefore, the Board considers whether any other DCs pertaining to the knee are applicable in this case to warrant an increased rating in excess of 20 percent for the service-connected right knee disability.  

Clearly, the Veteran's limitation of motion of the right knee does not meet the criteria for an increased rating.  He actually does not meet the criteria (flexion limited to 30 degrees or extension limited to 15 degrees) as required for his currently assigned 20 percent rating.  DCs 5260 and 5261.  

In addition, there are no objective findings of impairment of the right tibia and fibula (nonunion or malunion with marked knee or ankle disability) or ankylosis of the right knee as evidenced by the Veteran's documented movement of the knee and review of the VA examination reports and VA outpatient treatment records.  As noted above, the limitation of motion of the right knee does not warrant an increased rating.  Moreover, the manifestation of pain is contemplated in the 20 percent rating under DC 5258.  As a result, a rating in excess of 20 percent under DCs 5260, 5261, 5262, or 5256 is not warranted.  See 38 C.F.R. § 4.71a (2013).  A separate rating under DCs 5260, 5261, 5262, or 5256 is not warranted since all compensable manifestations are contemplated by the 20 percent rating under DC 5258.  See 38 C.F.R. § 4.71a (2013).  

With respect to the possibility of higher ratings under 38 C.F.R. §§ 4.40, 4.45, the Board has considered whether an evaluation in excess of 20 percent could be assigned on the basis of functional loss due to the Veteran's service-connected right knee disability.  See DeLuca, 8 Vet. App. at 204-05; VAOPGCPREC 36-97, 63 Fed. Reg. 31, 262 (1998).  

The Board notes that the findings of record do not support an evaluation in excess of the currently assigned 20 percent due to functional loss.  The Veteran's complaints of right knee pain are documented in VA outpatient treatment records and exam reports.  While he reports periodic pain and occasional swelling of the right knee, his ROM is not limited in extension, and no pain was noted.  While his right knee flexion was limited in pain to 100 degrees, there is no additional limitation with flare-ups, incoordination, stability, fatigability, or lack of endurance.  Moreover, in November 2011, muscle strength was normal at 5/5 and joint stability tests were all normal.  There was no subluxation or dislocation.  No current residuals in the right knee were actually seen.  Thus, in regard to functional impact, it would appear that the right knee has little impact on such.  

After review of the entire disability picture of the service-connected degenerative changes with limitation of motion of the right knee, the Board finds that the Veteran's degree of painful motion and functional loss due to the right knee disability is currently contemplated in the 20 percent rating and does not demonstrate that an evaluation in excess of 20 percent for the Veteran's right knee disability is warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca and Mitchell, supra.  

The Board has also considered all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, with respect to the claim as required by the Court.  
See Schafrath, 1 Vet. App. at 594.  However, after careful review of the available DCs and the lay and medical evidence of record, the Board finds there are no other DCs that provide a basis to assign a rating higher than the currently assigned evaluation for the service-connected right knee disability on appeal for any period.  

The Board acknowledges the Veteran's belief that his right knee warrants an increased rating.  The Board has considered the reported history of symptomatology regarding the left knee disability by the Veteran and his wife and sister and acknowledges that they are competent to report such symptoms because this requires only personal knowledge as it comes through one's senses.  Layno, supra.  However, the Veteran and his wife and sister are not competent to identify a specific level of the disability on appeal according to the appropriate DC.  In this case, such competent evidence concerning the nature and extent of the service-connected right knee disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints and his wife's and sister's observations of increased symptomatology.  See Cartright, supra.  

As noted earlier when discussing the claim for an increased rating for a service-connected right knee disorder, an extra-schedular rating may be provided in exceptional cases. 38 C.F.R. § 3.321 (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, supra.  

In this case, the Board finds that the schedular rating criteria adequately contemplate and describe the symptoms and impairment caused by the service-connected right knee disability symptoms.  A rating in excess of the 20 percent rating currently assigned is provided for certain manifestations of the service-connected disability at issue, but the lay and medical evidence, as discussed in detail above, reflect that those manifestations are not present in this case.  Additionally, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, referral for extra-schedular consideration for the service-connected disability on appeal is not required.  

After a full review of the record and consideration of whether the assignment of separate ratings for separate periods of time is warranted, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an increased rating in excess of 20 percent for degenerative changes of the right knee with limitation of motion of the right knee for any period.  38 C.F.R. §§ 4.3, 4.7 (2013).  

Propriety of Reduction
From 20 Percent to 10 Percent for Cervical Spine DJD and DDD

The Veteran challenges the propriety of the reduction of the evaluation for his service-connected cervical spine disability, contending the disability has not improved to warrant a reduction in rating from 20 percent to 10 percent.  

Rating Reductions - In General

In rating reductions, when VA contemplates reducing an evaluation for a veteran's service-connected disability or disabilities, it must follow specific procedural steps prior to such discontinuance.  38 C.F.R. § 3.105(e) (2013); see O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007) (noting that "Congress enacted section 5112(b)(6) so that veterans receiving disability compensation would be notified in advance that their benefits would be diminished, thus enabling them to (1) adjust to the diminished expectation and (2) submit evidence to contest the reduction," and that § 3.105(e) "furthers Congress's intent" in this regard).  As enumerated in 38 C.F.R. § 3.105(e) (2013), "[w]here the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons."  38 C.F.R. § 3.105(e) (2013).  In addition, "[t]he beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level."  38 C.F.R. § 3.105(e) (2013).  The beneficiary also will receive notification that "he or she will have an opportunity for a pre-determination hearing," 38 C.F.R. § 3.105(i) (2013), and thereafter, a "final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires."  See 38 C.F.R. §§ 3.105(e); 3.500(r) (2013).  

In addition to satisfying the procedures outlined above, the RO must gather evidence to establish that a rating reduction is proper.  Pertinent to the instant case, according to 38 C.F.R. § 3.344(c) (2013), where a rating or ratings have been in effect for less than five years, as here, "[r]eexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating."  
38 C.F.R. § 3.344(c) (2013); see also Faust v. West, 13 Vet. App. 343, 351 (2000) (noting that § 3.344(c) sets forth the provisions relating to disabilities which are likely to improve, and states that "[t]he provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more)"); see also Brown v. Brown, 5 Vet. App. 413, 417 (1993) (holding that five-year period in § 3.344(c) is to be measured from effective date of rating not from date of RO decision assigning that rating).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  

Background

In a July 1985 rating decision, service connection for cervical strain was established, and a 10 percent rating was assigned, effective from April 1, 1985, pursuant to DC 5290.  The grant was based on STRs which showed that the Veteran suffered a cervical strain in a motor vehicle accident in August 1975.  Upon VA examination in June 1985, he reported mild soreness in the cervical area which was present at all times.  Exam showed that there was slightly increased forward position of the cervical spine.  X-rays showed narrowing of the C6-7.  

The 10 percent rating for cervical strain remained in effect many years, but upon rating decision in August 2004, the RO increased the disability rating to 20 percent, effective May 14, 2004.  The increase was primarily based upon VA findings at a June 2004 evaluation.  X-rays taken showed cervical spine DJD and DDD.  ROM test results showed total cervical motion of 155 degrees with normal being 340 degrees.  With application of DeLuca, supra, provisions, cervical motion was 138 degrees.  This impairment of motion warranted a 20 percent disability rating pursuant to DCs 5010-5237 (2013).  

In January 2007, the Veteran filed a claim for an increased rating for his cervical spine disability.  VA chiropractic records dated in January 2007 show complaints of neck pain.  The Veteran said that he had constant pain in the lower neck that he rated as a 6 to 7 out of 10.  ROM testing showed flexion of 40 degrees, extension to 45 degrees, left rotation of 40 degrees, and right rotation of 45 degrees.  

When examined by VA later in January 2007, the Veteran continued to report constant cervical spine pain.  Rotating the neck and sleeping aggravated the pain.  He had occasional radiating pain into his shoulders.  He noticed stiffness in the neck.  He said that his chiropractic treatment had not helped with his pain.  Exam of the cervical spine showed mild tenderness to palpation of the cervical spine.  Neurological testing was normal.  ROM testing showed flexion to 40 degrees with normal to 45 degrees.  Extension was to 20 degrees with normal to 45 degrees.  Bilateral flexion was to 20 degrees, with normal to 45 degrees.  Bilateral rotation was to 40 degrees, with normal to 80 degrees.  The total range of cervical motion was 180 degrees, with normal being 340 degrees.  Incapacitating episodes of acute symptoms requiring bed rest were not indicated.  

By a rating decision dated in February 2007, the RO implemented the rating reduction of the cervical spine from 20 percent to 10 percent, effective January 31, 2007.  The RO did not issue a proposed rating decision, but it did provide the Veteran notice of this reduction in a February 2007 letter.  It was pointed out that his compensation payment would continue unchanged.  Because there was no reduction in overall compensation, the provisions of 38 C.F.R. § 3.105 do not apply.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a veteran with sixty days' notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran); see also VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply).  Accordingly, the Board finds no error in the RO's notification procedures with respect to the reduction.  

Analysis

The Board must now determine whether the evidence of record supports such a reduction.  For the reasons explained below, the Board concludes that the reduction is proper.  

As contemplated by 38 C.F.R. § 3.344(c) (2013), the Veteran underwent ROM testing at his chiropractor's office in early 2007 and underwent additional ROM testing upon orthopedic examination later that month.  These tests disclosed improvement in ROM of the cervical spine when compared to the results of VA exam in June 2004.  

It is important to note that the reduction was based upon applying the current medical findings to the applicable rating criteria.  Here, the Veteran's cervical spine disability is rated pursuant to DC 5237, which directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Under 38 C.F.R. § 4.71a, DCs 5235 to 5243, spine disorders are to be rated under the General Rating Formula for Diseases and Injuries of the Spine on the basis of limitation of motion.  Under these DCs, a 10 percent rating is assigned when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or combined ROM of the thoracolumbar spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 15 degrees, but not greater than 30 degrees; when the combined ROM of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned when forward flexion of the cervical spine is to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned when there is unfavorable ankylosis of the entire cervical spine or, there is forward flexion of the thoracolumbar spine 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  With unfavorable ankylosis of the entire spine, a 100 percent rating is assigned.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent rating with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a

The 40 degrees of flexion noted in the January 2007 VA examinations more nearly approximates the rating criteria for a 10 percent disability rating.  Moreover, this level of improvement was noted upon two exams in January 2007.  Once again, this finding more nearly approximates the criteria for a 10 percent disability rating under DC 5237.  In neither case did the Veteran demonstrate limited range of motion more nearly approximating limitation of forward flexion greater than 15 degrees not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes, warranting a 20 percent disability evaluation.  A rating in excess of 20 percent is also not warranted based on the schedular criteria.

The Board thus finds that the reduction was proper.  

Cervical Spine DJD and DDD

The Board will now address the claim for a rating in excess of 10 percent for the service-connected cervical spine disorder since January 31, 2007.  Many of the pertinent background details and the applicable DCs for which spine disorders are to be rated were provided in the discussion regarding the propriety of the reduction.  

Background

Additional background evidence includes records and statements showing that the Veteran continued to report neck pain after the 2007 exam.  The Board remanded the claim for a contemporaneous examination in October 2011.  

Added to the record in November 2011 were statements by the Veteran and his wife and sister in support of his claims.  As to the cervical spine, the statements by the Veteran and his wife attest to increased neck and shoulder pain.  

At the November 2011 VA cervical spine evaluation, the Veteran reported increased neck pain.  He said that he had tried about 20 different pillows to try and get comfortable as he was up and down all night.  The neck pain went into the lower cervical spine area and to the top of the shoulders.  At the time of this exam, he hurt at the back of the neck.  He described this pain as a low grade constant pain which felt "like a bruise."  He rated the pain as 7 out of 10.  For treatment, he had tried a chiropractor but no long standing relief was obtained.  

The Veteran said that he took medications for his entire body with some relief.  He also reported that he occasionally experienced some numbness in the neck which radiated down to his elbows.  This would only last 30-45 minutes, and if he moved it resolved.  Flare-ups associated with the neck were noted.  The Veteran said that if he turned his head side to side with driving, this was uncomfortable.  His neck was stiff in the morning, and it was uncomfortable to look up at the sky.  

ROM testing showed full forward flexion to 45 degrees or greater.  There was no painful motion.  Extension was to 35 degrees out of 45 degrees.  Pain began at 35 degrees.  Right and left lateral flexion were to 35 degrees (out of 45) with pain at 35 degrees.  Right lateral rotation was to 35 degrees while left lateral rotation was to 40 degrees.  Pain began at the degrees noted and normal endpoint was listed as 80 degrees.  Additional limitation in ROM of the cervical spine following repetitive use testing was not indicated.  

As for cervical spine functional loss, the examiner noted that there was less movement than normal in the cervical spine with some pain on movement and some localized tenderness or pain to palpation.  There was no guarding and/or muscle spasm of the cervical spine noted.  Strength of the upper extremities was 5/5 without muscle atrophy.  No sensation abnormalities in the shoulders, forearms, or elbows were noted upon sensory evaluation.  The Veteran reported that he had intermittent feelings of numbness from the shoulders to the elbow.  No direct pattern could be elicited from the Veteran, so the examiner noted that she was not able to determine a direct nerve.  She also noted that that if this was from the cervical spine, it should radiate to the fingers, but the symptoms described by the Veteran did not.  She also noted that his radiculopathy complaints were not chronic and intermittently lasted 30-45 minutes.  Clinically, the examiner was unable to identify any nerve root problem.  

The examiner added that while intervertebral disc syndrome in the Veteran's spine was noted, he had not had any incapacitating episodes over the past 12 months.  It was also noted that the Veteran used a cane and walker for ambulation.  She opined that his neck condition did not affect his ability to work.  

VA Virtual "eFolder" records dated through 2012 reflect treatment for various conditions, with occasional mention of the neck.  


Analysis

Applying the foregoing facts to the foregoing, the Board finds that the preponderance of the evidence does not support the grant of a disability rating higher than 10 percent for the service-connected cervical spine disability.  Indeed, the preponderance of the evidence does not reflect that the Veteran has demonstrated forward flexion to between 15 and 30 degrees, even as a result of pain, or any of the other symptoms contemplated by the 20 percent rating for a cervical spine disability under the General Rating Formula.  

In addition to the foregoing, the evidence does not reflect that the Veteran's ROM is limited to 15 degrees or less or favorable ankylosis of the cervical spine, as there is no evidence showing that the Veteran's spine is fixed.  Instead, the evidence shows that the Veteran has demonstrated forward flexion limited to no less than 45 degrees and that the Veteran is able to demonstrate movement in all planes of excursion.  

Therefore, the Board finds that the symptoms reflected above do not more nearly approximate the level of disability contemplated by a rating higher than 10 percent under the General Rating Formula.  Therefore, a rating higher than 10 percent is not warranted for the Veteran's service-connected cervical spine disability under the General Rating Formula.  

In evaluating the Veteran's claim under DeLuca and Mitchell, supra, the Board notes that the Veteran reported having flare-ups of pain and manifested painful motion on objective examination.  While the physician who evaluated the Veteran during the appeal period reported functional impairment as represented by some limitation of movement with pain, it was noted that this limitation was only slight and there was not additional limitation after repetitive motion.  In addition, there is no evidence showing any additional functional impairment or limitation as a result of pain or other symptoms.  Therefore, the Board finds that any additional functional impairment experienced by the Veteran is contemplated by the 10 percent rating currently assigned, as there is no lay or medical evidence that shows the Veteran's flare-ups or repetitive motion have resulted in any additional impairment beyond what is contemplated by the disability rating currently assigned.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 (2013).  

The Board has considered whether a rating higher than 10 percent may be granted under the formula for rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, there is no lay or medical evidence that shows, during the applicable time period, the Veteran's service-connected cervical spine disability was characterized by intervertebral disc syndrome or incapacitating episodes thereof which required treatment and bed rest prescribed by a physician.  Therefore, a disability rating higher than 10 percent is not warranted based upon intervertebral disc syndrome or incapacitating episodes.  

The Board notes that, when evaluating the disability rating assignable to a spinal disability, consideration must be given to whether a separate rating is warranted for any neurologic abnormalities associated with the spinal disability.  In this case, the Veteran has reported that his neck pain radiates down his back into the shoulders to the elbows.  However, the examiner noted that if this was from the cervical spine, it should radiate to the fingers which it did not.  Moreover, his complaints of radiculopathy were not chronic.  Thus, while there are subjective complaints of numbness and tingling in the shoulders to the elbows, sensory examination was normal.  

In addition, the preponderance of the evidence does not reflect that there is a functional impairment in the upper extremities as a result of any radicular symptoms.  Therefore, his complaints of radicular numbness are not considered consistent with the preponderance of the evidence.  

Thus, while there are subjective complaints of radicular symptoms in the shoulders down to the elbows, the Board finds the preponderance of the most competent, credible, and probative evidence of record does not reflect that the Veteran experiences radiculopathy in the upper extremities, or any other neurologic symptoms, as a result of his service-connected cervical spine disability which warrants a separate, compensable rating.  

In making this determination, the Board has considered the Veteran's subjective complaints, but, as noted, the Board finds the lack of objective evidence of a sensory impairment in the upper extremities, as well as the lack of evidence showing a chronic functional impairment in the upper extremities, preponderates against any such finding.  Indeed, the preponderance of the lay and medical evidence of record does not establish that there is a sensory or functional impairment caused by any radicular symptoms in the upper extremities.  Therefore, a separate, compensable rating is not warranted for any neurologic symptoms associated with the service-connected cervical spine disability.  See 38 C.F.R. § 4.124a, DCs 8510 to 8512 (2013).  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a disability rating higher than 10 percent for service-connected DJD and DDD of the cervical spine.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran. See Gilbert, supra.  

The Board acknowledges the Veteran's belief that his cervical spine disability warrants an increased rating.  The Board has considered the reported history of symptomatology regarding the disability by the Veteran and his wife and sister and acknowledges that they are competent to report such symptoms because this requires only personal knowledge as it comes through one's senses.  Layno, supra.  However, the Veteran and his wife and sister are not competent to identify a specific level of the disability on appeal according to the appropriate DC.  In this case, such competent evidence concerning the nature and extent of the service-connected cervical spine disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints and his wife's observations of increased symptomatology.  See Cartright, supra.  

Additionally, the Board has contemplated whether the case regarding an increased rating for a cervical spine disorder should be referred for extra-schedular consideration.  See Thun, supra, and 38 C.F.R. § 3.321(b)(1) (2013).  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cervical spine disability with the established criteria found in the rating schedule.  The Board finds that the cervical spine disability at issue is fully addressed by the rating criteria under which such disabilities are rated.  In this regard, the Veteran's cervical spine disability has been assigned staged ratings, representing the increase or decrease in his symptoms over the years.  Moreover, the current 10 percent rating contemplates the overall functional loss from the Veteran's symptomatology attributable to his neck disability, to include limitation of motion, pain, etc., as detailed above.  There are no additional symptoms of his service-connected cervical spine disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected cervical spine disorder.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id. 

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating in excess of 30 percent for left total knee replacement is denied.  

Entitlement to a rating in excess of 20 percent for right knee degenerative changes with limitation of motion is denied.  

The reduction of the disability rating for a cervical spine disability from 20 percent to 10 percent, effective January 31, 2007, was proper; the appeal as to this issue is denied.  

Entitlement to a rating in excess of 10 percent for cervical spine DJD and DDD since January 31, 2007, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


